Citation Nr: 0841999	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  01-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to extraschedular consideration for right knee 
degenerative arthrosis, status post arthroscopies (right knee 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1982.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which had denied an evaluation in 
excess of 10 percent for right knee disability.  The Board 
Remanded the specific issue of entitlement to extraschedular 
consideration for right knee disability for further 
development in June 2005, November 2006, and May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.  The RO/AMC should not return the 
case to the Board without completing the development listed 
below in numbered paragraphs 1 through 5.  


REMAND

In its previous Remands, the Board directed that the RO/AMC 
provide notice of VA's duties to assist and notify the 
veteran and conduct specific development to obtain evidence 
referenced in the claims file.  A remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, this claim must be Remanded, because the 
actions directed in the previous Remands have not been 
accomplished.   

As the prior Remands noted, more complete records related to 
the veteran's retirement from the US Postal Service are 
relevant to the veteran's claim for an extraschedular 
evaluation.  The June 2008 letter to the veteran, at page 
one, advised the veteran that it was his responsibility to 
obtain additional records from the USPS.  That is inaccurate.  
The veteran is responsible either to provide an updated 
authorization for VA to request those records, or the veteran 
may provide the records himself.  The June 2008 letter did 
advise the veteran, on page two, that he could submit 
authorization for VA to obtain records from non-VA providers 
who treated him.  The Board is not convinced that the veteran 
should have understood that VA would obtain the USPS records 
if the veteran authorized release of those documents.  Such 
notification should be provided.

VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, since the claims file discloses 
that the veteran has obtained VA medical care, updated VA 
clinical records must be obtained prior to the Board's 
adjudication of the claim on appeal.  

The Board apologizes for the delay in reaching a 
determination in this case.  The Board cannot, however, 
complete adjudication of the appeal until each item listed 
below is accomplished.  The RO/AMC should not return the case 
to the Board without completing the development listed below.  

Accordingly, the case is REMANDED for the following action:

1.  A corrective letter fully complying 
with the VCAA notification requirements 
pertaining to the claim for extraschedular 
evaluation should be issued.  
Specifically, the letter should notify the 
veteran of the information and evidence 
necessary to substantiate his claims of 
service connection, notify the veteran of 
the information and evidence he is 
responsible for providing, and notify the 
veteran of the information and evidence VA 
will attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency, and will make as 
many requests as are necessary to obtain 
relevant records from a Federal department 
or agency.    

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, particularly evidence showing that 
his right knee disability interferes with 
his employability or requires frequent 
hospital care, including, but not limited 
to, such alternative evidence as 
employment records reflecting time lost 
from work and the reason for loss of time, 
statements from employers, fellow 
employees, or others who may have observed 
relevant symptoms, examinations for 
insurance purposes, employment sick leave 
records, employment medical history or 
treatment records, and the like.  

Forms which may used to identify such 
records and authorize release of such 
records to VA should be provided with the 
notice of the evidence required to 
substantiate the claim.  The veteran 
should be advised that he must authorize 
VA to obtain records, such as USPS 
records, if he wants the evidence in those 
records considered in the adjudication of 
the appealed claim, unless he himself 
obtains and submits the records.

3.  The veteran's VA clinical records from 
April 1, 2006 to the present must be 
obtained and associated with the claims 
file.

4.  The veteran should be asked to 
identify any non-VA clinical records not 
yet associated with the claims file.  The 
veteran should be advised that he has not 
submitted or identified any non-VA care 
received since the June 2003 Board Remand.  

5.  US Postal Service records relating to 
the veteran's disability retirement, 
particularly the official decision 
allowing disability retirement, should be 
associated with the claims file, if the 
veteran authorizes release of these 
records.  As set forth in paragraph #1 of 
the June 2005 Remand, the responsible USPS 
Human Resources Department was located at 
585 Ave. FD Roosevelt, San Juan, PR 00936-
9422 when the incomplete records were 
received from the USPS.  All employment 
clinical records or personnel records from 
May 1999 until the date of the veteran's 
disability retirement which reflect 
treatment for right knee disability, time 
lost due to right knee disability, or the 
contribution of the veteran's right knee 
disability to his need for light duty, or 
to the determination that the was not fit 
for duty at USPS must be obtained.  If the 
records are not available, a written 
statement from the USPS so stating must be 
requested and associated with the claims 
file.  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case (SSOC) 
should be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appeal should not be returned to the 
Board until documentation in the claims 
file establishes that the veteran has been 
afforded the opportunity to authorize VA 
to obtain the items of evidence discussed 
in paragraph #1, #2, and #4.  If the 
veteran authorizes VA to obtain records 
from USPS, the claims file(s) should not 
be returned to the Board without those 
records or without written response from 
the USPS, if no additional records are 
available.  The claims file(s) should not 
be returned to the Board without VA 
clinical records from April 2006 to the 
present, unless there is documentation in 
the record that the veteran has not 
obtained any VA clinical treatment since 
March 31, 2006, or that such records are 
unavailable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




